 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
      UNITED STATES OF AMERICA,
 9                                                     NO. CR19-035RAJ
                               Plaintiff,
10
                                                       ORDER GRANTING MOTION TO
11                                                     SEAL UNITED STATES’ RESPONSE
                          v.
                                                       TO DEFENDANT IRONS’ MOTION
12
                                                       TO EXCLUDE WITNESS BARRY
13    RHETT IRONS aka “Lucky,” “Luck,”                 HORN
14
                               Defendant.
15
16
17          Having considered the United States’ Motion to Seal in the above-captioned case
18 and the reasons set forth therein, and finding good cause,
19          It is hereby ORDERED that the United States’ Motion to Seal (Dkt. #190) is
20 GRANTED. The United States’ Response to Defendant Irons’ Motion to Exclude
21 Witness Barry Horn and its Exhibits shall be sealed and remain sealed until further order
22 of the Court.
23          DATED this 5th day of December, 2019.
24
25
26
                                                    A
                                                    The Honorable Richard A. Jones
27                                                  United States District Judge
28
     ORDER TO SEAL - 1                                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Rhett Irons, CR19-035 RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
